LAND, J.
Plaintiff sued for a separation from bed and board on the ground of habitual intemperance on the part of the defendant husband, of such a nature as to render their living together insupportable.
Defendant, for answer, after admitting the fact of marriage, specially denied all other allegations of the petition; and, reconvening, prayed for a decree of separation from bed and board on the ground that the plaintiff had publicly defamed him, and had been guilty of Such outrages that it was not reasonably possible for them to live together any longer.
The case was tried, and there was judgment of nonsuit against both parties. The defendant has appealed.
The evidence in behalf of the defendant’s reconventional demand consists of the testimony of a single witness, a roommate of the defendant, to the effect that the plaintiff charged both of them “with having been to *650negro town that night,” which was not a fact.
We agree with our learned brother below that such evidence is too vague and uncertain to justify a decree of separation from bed and board.
Judgment affirmed.